FILED
                             NOT FOR PUBLICATION                            DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOHN F. LANCE,                                   No. 08-35034

               Plaintiff - Appellant,             D.C. No. CV-05-00013-DWM

   v.
                                                  MEMORANDUM *
 MIKE MAHONEY; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                             for the District of Montana
                     Donald W. Molloy, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Montana state prisoner John F. Lance appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action and from the order denying

reconsideration. We have jurisdiction under 28 U.S.C. § 1291. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
novo the grant of summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we review for abuse of discretion the denial of a motion for

reconsideration, Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d
1255, 1262 (9th Cir. 1993). We affirm.

       The district court did not abuse its discretion in denying Lance a continuance

to conduct discovery and to access his files in storage because Lance failed to show

that the evidence sought would defeat summary judgment. See Cornwell v. Electra

Cent. Credit Union, 439 F.3d 1018, 1026 (9th Cir. 2006) (“[A] district court abuses

its discretion only if ... the movant can show how allowing additional discovery

would have precluded summary judgment.”).

       The district court did not abuse its discretion in denying Lance’s motion for

reconsideration because Lance failed to establish good cause justifying

reconsideration. See Sch. Dist. No. 1J,, 5 F.3d at1263 (setting forth elements for

reconsideration).

       The district court did not abuse its discretion by denying appointment of

counsel because Lance had not established probable success on the merits or an

inability to articulate his claims in light of the complexity of the issues. See Terrell

v. Brewer, 935 F.2d 1015 (9th Cir. 1991).




LA/Research                                2                                     08-35034
       Nor did the district court abuse its discretion by denying Lance’s motion to

amend his complaint because Lance did not provide sufficient details so that the

district court could determine whether the amendment was appropriate at that late

stage. See Pisciotta v. Teledyne Indus., 91 F.3d 1326, 1330 (9th Cir.1996) (“Leave

to amend is entrusted to the sound discretion of the trial court and will be reversed

only when such discretion has been abused.”).

       In his opening brief, Lance fails to address, and therefore has abandoned,

any contentions regarding the merits of his claims.

        Lance’s remaining contentions are unpersuasive.

       AFFIRMED.




LA/Research                                3                                   08-35034